Citation Nr: 0333289	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  99-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for aching joints, 
muscle pain and twitching, to include pain of the right knee, 
due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness.

3.  Entitlement to service connection for numbness of the 
upper and lower extremities due to an undiagnosed illness.

4.  Entitlement to a higher initial rating for hemorrhoids, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1989 until 
January 1993.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Paul, Minnesota.

This matter was previously before the Board in March 2001.  
At that time, a remand was ordered to accomplish further 
development.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such 
notice has not been provided to the veteran to date as to the 
issues on appeal.  In this regard, the Board notes that a VA 
letter issued to the veteran on May 15, 2001 addressed 
service connection issues in general, without reference to 
disability due to undiagnosed illness, and outlined the 
evidence the veteran is expected to obtain and submit without 
noting the development actions of the VA.  Further, the 
letter did not address the increased rating issue.  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the 



prior Federal Circuit cases of  Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) cited therein, was that proceedings were 
complete before VA when the VCAA was enacted.  Clearly, that 
is not the case here.  Furthermore, there is contrary legal 
precedent, see VAOPGCPREC 11-00, which holds the VCAA applies 
retroactively to claims pending on the date the law was 
enacted, such as these claims.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  






Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  If additional evidence is received, 
or if additional development is 
indicated, the RO must readjudicate the 
issues on appeal.  If any benefit sought 
is not granted, the RO should issue a 
Supplemental Statement of the Case, and 
afford the veteran and his representative 
the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further action, 
as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).


	- 5 -
